 



Exhibit 10.3

  AGREEMENT ID   FTNN CONTRACT NO. 532   100112

--------------------------------------------------------------------------------

   

SERVICE AGREEMENT
APPLICABLE TO TRANSPORTATION OF NATURAL GAS
UNDER RATE SCHEDULES FTNN

     AGREEMENT made as of this 26 day of November, 2003, by and between DOMINION
TRANSMISSION, INC., a Delaware corporation, hereinafter called “Pipeline,” and
WASHINGTON GAS LIGHT COMPANY, a District of Columbia and Virginia corporation,
hereinafter called “Customer.”

     WHEREAS, by Order issued by the Federal Energy Regulatory Commission
(“FERC”) on September 11, 2003 in Docket Nos. CP03-41-000 and CP03-43-000,
Pipeline was issued a certificate of public convenience and necessity pursuant
to Section 7 of the Natural Gas Act and Part 157 of the Commission’s Regulations
authorizing Pipeline to construct, own, and operate facilities providing a total
of 223,000 Dekatherms (Dt) per day of firm transportation service and a total of
5.6 Bcf of firm storage capacity (the “Mid-Atlantic Project”);

     WHEREAS, Pipeline has accepted the certificate issued by the FERC in Docket
Nos. CP03-41-000 and CP03-43-000;

     WHEREAS, Customer has requested that Pipeline transport natural gas for it
as part of the Mid-Atlantic Project; and

     WHEREAS, Pipeline is willing to provide transportation service for Customer
as part of the Mid-Atlantic Project commencing on November 1, 2004, or as soon
as any additional necessary rights and regulatory approvals are received and
accepted by Pipeline and as the necessary facilities are constructed and ready
for service.

     WITNESSETH: That, in consideration of the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I
Quantities

     A. During the term of this Agreement, Pipeline will transport for Customer,
on a firm basis, and Customer may furnish, or cause to be furnished, to Pipeline
natural gas for such transportation, and Customer will accept, or cause to be
accepted, delivery from Pipeline of the quantities Customer has tendered for
transportation.

     B. The maximum quantities of gas which Pipeline shall deliver and which
Customer may tender shall be as set forth on Exhibit A, attached hereto.

 



--------------------------------------------------------------------------------



 



    FTNN CONTRACT NO.     100112

ARTICLE II
Rate

     A. Unless otherwise mutually agreed in a written amendment to this
Agreement, Customer shall pay Pipeline for transportation services rendered
pursuant to this Agreement, the maximum rates and charges provided under Rate
Schedule FTNN for the Mid-Atlantic Project set forth in the “Summary of
Incremental Rates” in Pipeline’s effective FERC Gas Tariff, including applicable
surcharges and the Fuel Retention Percentage. Upon the beginning of the term of
this Agreement, that rate shall be consistent with the FERC’s order granting
Pipeline its certificate in Docket Nos. CP03-41-000 and CP03-43-000 (as modified
upon rehearing, if applicable).

     B. Pipeline shall have the right to propose, file and make effective with
the FERC or any other body having jurisdiction, revisions to any applicable rate
schedule, or to propose, file, and make effective superseding rate schedules for
the purpose of changing the rate, charges, and other provisions thereof
effective as to Customer; provided, however, that (i) Section 2 of Rate
Schedule FTNN “Applicability and Character of Service,” (ii) term,
(iii) quantities, and (iv) points of receipt and points of delivery shall not be
subject to unilateral change under this Article. Said rate schedule or
superseding rate schedule and any revisions thereof which shall be filed and
made effective shall apply to and become a part of this Service Agreement. The
filing of such changes and revisions to any applicable rate schedule shall be
without prejudice to the right of Customer to contest or oppose such filing and
its effectiveness.

ARTICLE III
Term of Agreement

     Subject to all the terms and conditions herein, this Agreement shall be
effective ten days after Pipeline notifies Customer that it is prepared to
transport gas for Customer under the Agreement, which date shall be no earlier
than ten days prior to November 1, 2004. Service pursuant to this Agreement
shall continue in effect from that date for a primary term of ten years, and
from year to year thereafter; provided, however, that either Pipeline or
Customer may terminate the Agreement at the end of the primary term by giving
written notice to the other party at least twelve months prior to the start of
the next contract year.

 



--------------------------------------------------------------------------------



 



    FTNN CONTRACT NO.     100112

ARTICLE IV
Points of Receipt and Delivery

     The Primary Points of Receipt and Delivery and the maximum quantities for
each point for all gas that may be received for Customer’s account for
transportation by Pipeline shall be as set forth on Exhibit A. Customer shall
also be entitled to utilize Secondary Receipt and Delivery Points in accordance
with applicable provisions of Rate Schedule FTNN.

ARTICLE V
Regulatory Approval

     Performance under this Agreement by Pipeline and Customer shall be
contingent upon Pipeline and Customer receiving all necessary regulatory or
other governmental approvals upon terms satisfactory to each. Should Pipeline
and Customer be denied such approvals to provide or continue the service
contemplated herein or to construct and operate any necessary facilities
therefor upon the terms and conditions requested in the application therefor,
then Pipeline’s and Customer’s obligations here under shall terminate.

ARTICLE VI
Incorporation By Reference of Tariff Provisions

     A. To the extent not inconsistent with the terms and conditions of this
Agreement, the following provisions of Pipeline’s effective FERC Gas Tariff, and
any revisions thereof that may be made effective hereafter, are hereby made
applicable to and a part hereof by reference:

     1. All of the provisions of Rate Schedule FTNN, or any effective
superseding rate schedule or otherwise applicable rate schedule; and

     2. All of the provisions of the General Terms and Conditions, as they may
be revised or superseded from time to time.

ARTICLE VII
Miscellaneous

     A. No change, modification or alteration of this Agreement shall be or
become effective until executed in writing by the parties hereto; provided,
however, that the parties do not intend that this Article VII.A. requires a
further written agreement either prior to the making of any request or filing
permitted under Article II hereof or prior to the effectiveness of such request
or filing after Commission approval, provided further, however, that nothing in
this Agreement shall be deemed to prejudice any position the parties may take as
to whether the

 



--------------------------------------------------------------------------------



 



    FTNN CONTRACT NO.     100112

request, filing or revision permitted under Article II must be made under
Section 7 or Section 4 of the Natural Gas Act.

     B. Any notice, request or demand provided for in this Agreement, or any
notice which either party may desire to give the other, shall be in writing and
sent to the following addresses:

     
Pipeline:
  Dominion Transmission, Inc.

  120 Tredegar Street

  Richmond, VA 23219

  Attention: Jeffrey Keister

  Phone: (804) 819-2820

  Fax: (804) 819-2062
 
   
Customer:
  Washington Gas Light Company

  6801 Industrial Road

  Springfield, Virginia 22151

  Attention: Tim Sherwood

  Phone: (703) 750-5816

  Fax: (703) 750-7945

or any such other address as either party shall designate by formal written
notice.

     C. No presumption shall operate in favor of or against either party hereto
as a result of any responsibility either party may have had for drafting this
Agreement.

     D. The subject headings of the provisions of this Agreement are inserted
for the purpose of convenient reference and are not intended to become a part of
or to be considered in any interpretation of such provisions.

ARTICLE VIII
Prior Contract

     To the extent not inconsistent with the terms and conditions of this
Agreement, the provisions of the Precedent Agreement for Firm Transportation
Service between Customer and Pipeline dated December 31, 2001, and as amended,
shall survive; otherwise, the provisions of this Agreement shall govern.

 



--------------------------------------------------------------------------------



 



    FTNN CONTRACT NO.     100112

     IN WITNESS WHEREOF, the parties hereto intending to be legally bound, have
caused this Agreement to be signed by their duly authorized officials as of the
day and year first written above.

      Dominion Transmission, Inc. (Pipeline)
 
   
By:
  /s/ [ILLEGIBLE]

 

--------------------------------------------------------------------------------

Its: MANAGING, DIRECTOR
 
 

--------------------------------------------------------------------------------

               (Title)
 
    Washington Gas Light Company (Customer)
 
   
By:
  /s/ Terry D. McCallister
 
 

--------------------------------------------------------------------------------

Its: President & COO
 
 

--------------------------------------------------------------------------------

               (Title)

 



--------------------------------------------------------------------------------



 



    FTNN CONTRACT NO.     100112

EXHIBIT A

To The FTNN Agreement
Dated November 26, 2003
Between Dominion Transmission, Inc.
And Washington Gas Light Company

A. Quantities

     1. The maximum quantities of gas which Pipeline shall deliver and which
Customer may tender shall be as follows:

     a. A Maximum Daily Transportation Quantity (MDTQ) of 40,000 Dt.

     b. A Maximum Annual Transportation Quantity (MATQ) of 14,600,000 Dt.

B. Points of Receipt and Delivery

     1. The Points of Receipt and the maximum quantities for that point shall be
as follows:

     a. Up to 40,000 Dt per Day at a point of interconnection between the
facilities of Pipeline and Texas Eastern Transmission, L.P. in Westmoreland
County, Pennsylvania known as the Oakford Interconnection, at a pressure of not
less than 575 pounds per square inch gauge. In addition to these quantities,
Customer may increase the quantities furnished to Pipeline at the Point(s) of
Receipt provided that such quantities, when reduced by the applicable fuel
retention percentage specified in Pipeline’s then-effective FERC Gas Tariff, do
not exceed the MDTQ.

     Customer shall have the right to use this Primary Point of Receipt and any
available Secondary Points of Receipt to tender gas for injection into storage
under its Storage Service Agreement subject to the following terms and
conditions:



(i)   Nominations of Receipts for Injection into Storage, whether made by
Customer or by Customer’s agent, assignee, or Replacement Customer, shall reduce
Customer’s entitlement to receipts under the FTNN Transportation Service
Agreement by an equivalent quantity.   (ii)   Nominations of Receipts for
Transportation under the FTNN Transportation Service Agreement at the Primary
Point of Receipt, whether made by Customer or by Customer’s agent,

 



--------------------------------------------------------------------------------



 



    FTNN CONTRACT NO.     100112



    assignee, or Replacement Customer, shall reduce Customer’s entitlement to
receive gas for injection into storage at such point, by an equivalent quantity.
  (iii)   All nominations under the FTNN Transportation Service Agreement for
injection into storage shall be subject to Pipeline’s confirmation of a
corresponding nomination for injection of such gas into Pipeline’s storage
pool(s) under the Storage Service Agreement.   (iv)   The foregoing terms and
conditions shall not be affected by any capacity release or assignment of
service entitlements under the FTNN Transportation Service Agreement or the
Storage Service Agreement.

     b. Up to 40,000 Dt per Day during the Winter Period, from November 1
through March 31 of each year, at the points of withdrawal from Pipeline’s
storage pool(s), provided that, these points of receipt shall be Primary, as
defined in Pipeline’s tariff, only to the extent a corresponding nomination for
withdrawal from pipeline’s storage pool(s) is provided under a firm storage
service agreement between Pipeline and Customer.

     c. Customer’s aggregate receipts on any Day at the points specified in
paragraphs 1.a. and 1.b. above shall not exceed the MDTQ.

     2. The Points of Delivery and the maximum quantities for each point shall
be as follows:

     a. Up to 40,000 Dt per Day at an existing interconnection between the
facilities of Pipeline and Customer at the Town of Leesburg, Loundon County,
Virginia, known as the Leesburg Connection, at a maximum pressure of 375 pounds
per square inch.

     b. Up to the quantities permitted by Paragraph B.1.a.(iii) of this Exhibit
A into Pipeline’s storage pools.

     c. Pipeline’s aggregate delivery obligation at the points described in
paragraphs 2.a. and 2.b. above shall not exceed the MDTQ.

 